This appeal is from a conviction for burglary with a punishment assessed at five years confinement in the penitentiary.
The indictment appears regular. The case was tried before a jury, which was instructed by the court in a charge not complained of by any bill of exceptions. The record contains neither a statement of facts nor bill of exceptions. In this state of the record there is nothing presented which this court can review. The judgment of the lower court is, therefore, affirmed.
Affirmed.